NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2006-3321

                               JUELITHIA G. ZELLARS,

                                                       Petitioner,

                                          v.

                        DEPARTMENT OF THE AIR FORCE,

                                                         Respondent.

                          ____________________________

                            DECIDED: December 6, 2006

                          ____________________________

Before GAJARSA, Circuit Judge, PLAGER, Senior Circuit Judge, and MOORE, Circuit
Judge.

PER CURIAM.

      Petitioner, Juelithia G. Zellars, appeals the final judgment of the Merit Systems

Protection Board (“Board”), affirming the Department of the Air Force’s (“Air Force”)

non-disciplinary removal of Ms. Zellars from Federal Service.1 Because the Board’s

decision is not arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law and is supported by substantial evidence, we affirm.




      1
             Ms. Zellars’ Reply was filed after the deadline. We are treating this late
filing as a motion to extend time under Fed. Cir. R. 26(b) and the motion is granted.
Thus, the Reply has been considered in rendering this opinion.
                                      BACKGROUND

      Juelithia G. Zellars was employed by the Air Force as an Office Assistant, GS-

0318-5, in the Maintenance Engineering Section, Operations Flight, 11th Civil

Engineering Squadron, located at Bolling Air Force Base, in Washington, D.C. In a

notice of proposed removal dated August 3, 2005, the Air Force proposed Ms. Zellars’

removal for “non-availability,” indicating that she failed for some time to maintain a

regular work schedule and had been absent excessively on an ongoing basis. The

proposal notice also indicated that while the absences may have been for medical

reasons beyond her control, it was the agency’s determination that non-disciplinary

removal was warranted due to her inability to keep a regular work schedule. Ms. Zellars

did not respond to the proposal notice, and the agency deciding official issued a notice

of decision to remove her from her position effective September 9, 2005.

      Ms. Zellars appealed her removal to the Board. After an administrative hearing

the Administrative Judge (“AJ”) issued an Initial Decision affirming the agency’s removal

action, DC-0752050793-I-1 (M.S.P.B. Jan. 4, 2006).        The Board then denied Ms.

Zellars’ petition for review, and she appealed to this court.      We have jurisdiction

pursuant to 28 U.S.C. § 1295(a)(9).

                                      DISCUSSION

      The scope of our review of Board decisions is limited by statute. The standard of

review for Board decisions is governed by 5 U.S.C. § 7703(c) (2000), which allows us to

set aside a judgment of the Board only if it is (1) arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; (2) obtained without procedures




2006-3321                                  2
required by law, rule, or regulation having been followed; or (3) unsupported by

substantial evidence.

      Upon review of the administrative record, the AJ’s finding that Ms. Zellars was

removable from her position for non-availability is supported by substantial evidence.

An agency can bring a removal action against an employee for excessive absences

even if the absences are excused because of poor health. Schultz v. United States

Navy, 810 F.2d 1133, 1137 n.* (Fed. Cir. 1987). Prolonged absences of an employee

with no foreseeable end can provide just cause for removal because it constitutes a

burden on the employing agency.        Ms. Zellars does not dispute that, before her

removal, she was frequently late to work or absent due to various medical conditions.2

The record as a whole demonstrates that Ms. Zellars had been absent from work for a

significant amount of time over a two-year period, and there is no dispute that she

lacked the available leave to cover prior absences, much less anticipated future

absences had she not been removed. Several memoranda and letters from the Air

Force warned that her continued tardiness and absences could result in an adverse

action unless she became available for duty on a regular, full-time basis.          The

documentary evidence and testimony before the AJ also indicate that the position

needed to be filled on a regular, full-time basis. Further, Ms. Zellars communicated to

the agency before her removal that she was “very sick” and unable to work at that time,

and would be on leave without pay until “further notice.” Ptr.’s Bd. Memo. 5. On

appeal, Ms. Zellars has not demonstrated reversible legal error in the Board’s judgment.



      2
             The record indicates that Ms. Zellars was absent 817 hours, or
approximately 40% of the time in the 2004 leave year, and 1013.25 hours or
approximately 79% of the time in the 2005 leave year.


2006-3321                                  3
       We also find no error in the Board’s determination that Ms. Zellars has not

demonstrated that her removal was a reprisal for a protected act or that there was a

nexus between the alleged retaliatory removal and the protected act. Ms. Zellars has

not provided sufficient evidence or argument that a Temporary Restraining Order

(“TRO”) against a co-worker, sought soon after her removal was proposed and months

after the alleged incident, constitutes a protected activity with a nexus to the removal

action. Thus the retaliation allegation is not supported by substantial evidence and the

Board’s determination that Ms. Zellers failed to prove retaliation is not arbitrary,

capricious, or contrary to the law.

       Additionally, Ms. Zellars appeals the Board’s judgment that there was no harmful

error in the procedures used to decide that she should be removed. To demonstrate

that procedural errors rise to the level of harmful errors, Ms. Zellars must demonstrate

that a procedural error occurred and that the error caused the agency to reach a

conclusion different from the one it would have reached in the absence of error. See 5

C.F.R. § 1201.56(c)(2); 5 U.S.C. § 7701(c)(2)(A). The record indicates that the AJ

considered the Air Force’s efforts to deliver the notice of proposed removal by certified

and regular mail, the affidavit of a manager at the District Heights/Forestville Post Office

that described the process by which it sorts and identifies delivery addresses, and

evidence regarding the Post Office’s delivery attempts at Ms. Zellars’ address. The AJ

weighed this evidence against Ms. Zellars’ statement that she did not receive the notice

until after the removal action had been effected and that the letter was incorrectly




2006-3321                                    4
addressed.3 The Board’s judgment that there was no harmful error is supported by

substantial evidence.

      Finally, Ms. Zellars asserts that the AJ failed to consider that the agency refused

to allow her to improve her attendance and that the penalty of removal was not

reasonable. We find that the record and the testimony of Air Force personnel regarding

the agency’s weighing of aggravating and mitigating factors against the penalty

selection support the Board’s judgment that the Air Force’s penalty selection was not an

abuse of discretion or otherwise arbitrary, capricious, or unreasonable.

      For the foregoing reasons, we affirm the Board’s judgment.

      No costs.




      3
               The notice of proposed removal letter was addressed to Ms. Zellars’
correct street address, District Heights, MD, 20747 and Ms. Zellars claims that it should
have been addressed to Forestville, not District Heights. However, the District Heights
and Forestville designations are evidently both acceptable for any letter having a zip
code of 20747 and since the zip code and street address were correctly listed on the
letter, the unrefuted evidence indicates that the city designation should have no bearing
on its delivery.


2006-3321                                   5